Citation Nr: 1109637	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-26 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right leg injury. 

2. Entitlement to service connection for depression.

3. Entitlement to service connection for headaches.

4. Entitlement to an initial compensable evaluation for chronic left thigh strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, including a May 2006 decision denying claims for service connection for right leg injury, depression and headaches.  A June 2007 decision granted service connection for chronic left thigh strain, and from this decision the Veteran appealed the assigned initial noncompensable disability evaluation.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Through January 2008 correspondence, the Veteran also raised the new issue of entitlement to a temporary total disability rating for surgical convalescence from left leg surgery in March 2006.  (The exact circumstances of the procedure are not readily clear, but appear to have involved a femoral-distal bypass of the left leg for claudication.).  This issue has been raised by the record, but has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board is remanding this case in accordance with the Veteran's request for a personal hearing.

Upon the Veteran's August 2007 VA Form 9 (Substantive Appeal to the Board) pertaining to his claims for service connection, he completed the proper designation for requesting a Board videoconference hearing, a hearing that proceeds with the claimant at the RO communicating by videoconference with a Veterans Law Judge (VLJ) in Washington, D.C.  Thereafter, on a June 2008 VA Form in connection with the appeal of his increased rating claim, the Veteran again elected to have a videoconference hearing.  A hearing has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge and notify him, and his representative, of the date, time and location of this hearing.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

